DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: Claim 12 recites “A battery, the battery comprising: a battery comprising a plurality of cathodes…” which is repetitive and confusing. Suggested correction is “A battery, the battery comprising: .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In the instant case, the claim does not further limit the subject matter of the claim upon which it depends, because Claim 1 already requires the current collectors to be perforated and Claim 2 does not further provide any additional limitation. Applicant may cancel the claim(s), amend the claim(s) to place 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roumi et al., (US20170309918, cited on IDS dated 04/26/2021) hereinafter Roumi.
Regarding Claims 1 and 2, Roumi discloses a battery (Roumi [0005]), the battery comprising: a cathode “20” (Roumi [0009]), an electrolyte “26” (Roumi [0009]), and an anode “10” (Roumi [0009]), the cathode “20” and anode “10” each comprising an active material; cathode active material “22”, anode active material “12” (Roumi [0009]) on a current collector (Roumi [0019]), wherein the current collectors are perforated (Roumi [0019]). Roumi also reads on Claim 2
Regarding Claim 3, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the battery comprises a stack of anodes “12” and cathodes “22” (Roumi [0111], Fig. 14).
Regarding Claim 4, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses an embodiment wherein each cathode of the stack has conduit through-holes (Roumi [0009]), reading on perforated.
Regarding Claim 5, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein outer surfaces of outermost cathodes of the stack (Roumi [0033]), because it is included in each cathode, including outermost cathodes within conduits of the cathode (Roumi [0034]), comprise a lithium metal for prelithiation (Roumi [0034]), particularly prelithiation with lithium metal for use with a silicon active material (Roumi [0364]), reading on a silicon dominant active material. 
Regarding Claim 6, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein each cathode of the stack comprises a first type of active material such as lithium metal for prelithiation (Roumi [0034]), in conduits of the cathode (Roumi [0034]), reading on a first surface of the cathode, and a second type of active material, the active material layered on a current collector (Roumi [0019]), reading on a second surface of the cathode.
Regarding Claim 7, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the first type of active material, lithium metal (Roumi [0034]) is for prelithiation (Roumi [0034]) of silicon-dominant anodes (Roumi [0364]) and the second type of active material is selected from a number of suitable lithium ion cathode active materials (Roumi [0010], [0177]), which the skilled artisan understands are examples of active materials for lithium ion cycling. 
Regarding Claim 8, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein each cathode of the stack comprises a multi-layer structure (Roumi [0085], see Fig. 
Regarding Claim 9, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein a first of the two layers of active material on each side of the cathode may be selected from an active material such as lithium metal (Roumi [0034]) for prelithiation (Roumi [0034]) of silicon-dominant anodes (Roumi [0364]) since it is located within conduits of the cathode (Roumi [0034]), reading on a first of the two layers, and a second of the two layers on each side of the cathode is selected from a number of suitable lithium ion cathode active materials (Roumi [0010], [0177]), which the skilled artisan understands are examples of active materials for lithium (ion) cycling.
Regarding Claim 10, Roumi discloses all of the claim limitations as set forth above. Roumi further discloses wherein the active material of the anode is selected from a list including silicon (Roumi [0010]), and further provides an example using silicon nanowires (Roumi [0364]) which is taken to be necessarily greater than 50% or greater silicon by weight since there are no additional components.   
Regarding Claim 11, Roumi discloses all of the claim limitations as set forth above. Roumi discloses wherein the cathode comprises a prelithiation material (Roumi [0034]) but is silent regarding a formation process of the battery. The Examiner notes that the formation process of the battery is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), see MPEP 2113(I). As such, the method in which the battery was formed does not provide additional patentable weight to the claim, and the prior art discloses the structure of the battery product as claimed.
Regarding Claim 12, Roumi discloses a battery (Roumi [0005]), the battery comprising: multiple cathodes “20” stacked (Roumi [0111], Fig. 14), reading on a plurality of cathodes, an electrolyte “26” 

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amiruddin et al., (US20130043843 cited on IDS dated 09/21/2021) hereinafter Amiruddin. Amiruddin discloses a battery formation process for a battery including lithium active material at the cathode for prelithiation wherein a formation process of the battery (Amiruddin [0082]) is performed with a charge rate of preferably C/15 to 2C (Amiruddin [0092]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722